ACCEPTED
                                                                                                     04-15-00124-CR
                                                                                         FOURTH COURT OF APPEALS
                                                                                              SAN ANTONIO, TEXAS
                                                                                               10/13/2015 9:56:02 AM
                                                                                                      KEITH HOTTLE
                                                                                                              CLERK

                                       Nos. 04-15-00124-CR

STATE OF TEXAS                                   §           IN THE COURT OF APPEALS
                                                                             FILED IN
                                                                      4th COURT OF APPEALS
VS.                                              §                     SAN ANTONIO,
                                                             FOURTH JUDICIAL           TEXAS
                                                                                DISTRICT
                                                                      10/13/15 9:56:02 AM
HECTOR RAMIREZ GUTIERREZ                         §           BEXAR COUNTY,
                                                                        KEITHTEXAS
                                                                               E. HOTTLE
                                                                              Clerk
                           MOTION FOR EXTENSION OF TIME
                         TO FILE MOTION TO DISMISS APPEAL
From the 226th District Court of Bexar County, Texas
Trial Court No. 2013-CR-2894-W1
Hon. Kevin O’Connell, Judge Presiding

       In accordance with Tex. R. App. P. 10.5(b), the undersigned submits the following:

       Appellant’s signed motion to dismiss was due to be filed on Wednesday September 30,

2015. After receiving notification from this Court that Appellant did not need to have his motion

to dismiss notarized, counsel notified Appellant’s wife, who had been facilitating contact between

Appellant, who is in Mexico, and counsel. Since that time, counsel had been unable to contact

Appellant or his wife, through either telephone or email. However, Counsel was able to contact

Appellant’s wife this afternoon. She advised counsel that Appellant had mailed out the documents

two to three weeks ago. Counsel is still hopeful he will receive the documents soon.

       Counsel for Appellant respectfully requests, that he be granted an extension of fifteen (15)

days to try to secure the required documents from Appellant.

       WHEREFORE, PREMISES CONSIDERED, Appellant respectfully requests that this

Court grant the requested extension.
      Respectfully submitted,

      Robert A. Jimenez
      De Mott, McChesney, Curtright & Armendariz, LLC.
      800 Dolorosa Street, Suite 100
      San Antonio, Texas 78207
      210/354-1844
      210/212-2116 - fax
By:   /s/ Robert A. Jimenez
      SBN: 24059125
                               CERTIFICATE OF SERVICE

       I hereby certify that on this the 12th day of October, 2015 a copy of the foregoing “Motion

for Extension of Time to File Appellant’s Opening Brief” has been electronically filed with this

Court, and will be served to the Bexar County District Attorney’s Office on October 12, 2015.



                                            /s/ ROBERT A. JIMENEZ